Case 1:19-cr-00059-PKC Document 139 Filed 10/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
19-cr-59 (PKC)

-against-

 

ORDER
_NIKET JAIN,

Defendant.

CASTEL, U.S.DJ.

The Court has reviewed the letters of September 18, 2020 (Doc 135) and
September 21,2020 (Doc 136) and sets the following schedule:

1. Government motions in limine and Rule 404(b) disclosures are due October 13,
2020.

2, Government requests to charge, and voir dire are due October 23, 2020.

3. Additional 3500 material for Individual 1 will be produced by the government by
October 23, 2020.

4. Defendant’s response to the povernment’s motion in limine and any in limine
motions of defendant are due October 27, 2020.

5. Defendant’s requests to charge and voir dire and objections to the government’s
request to charge and voir dire are due November 2, 2020.

6. Government’s response to the defendant’s motion in limine and reply on its
motion in limine are due November 16, 2020.

7. 3500 material for all other witnesses shall be produced by the government by
November 13, 2020,

8. Defendant’s reply on its motion in limine is due November 20, 2020.

The Court has considered defendant’s request to require the government to
produce witness and exhibit lists and the Court declines to do so. As United States v Vilar, 530
F. Supp 2d 616 (S.D.N.Y. 2008) makes plain, neither the Constitution nor the Federal Rules
require such disclosures, although the Court acknowledges that it has discretion to order them.

During the pandemic era, the ability to summon jurors, have them come to the
courthouse in an appropriate and socially distant manner, and conduct a trial in one of the few
specially-outfitted courtrooms is severely limited. Jury selection in this action has been set for
November 23, 2020 with testimony to begin on November 30, 2020. I find that the ends of
justice will be served by granting a continuance until November 23 and the interests of the public

 

' October 12, 2020 is a Court holiday.

 
Case 1:19-cr-00059-PKC Document 139 Filed 10/02/20 Page 2 of 2

and the defendant in a speedy trial are substantially outweighed by the need for the continuance.
The reasons for my finding are that the time is needed for the parties to comply with the
requirements of the schedule in this Order and to accommodate the difficulties of scheduling a
trial in the pandemic environment. Accordingly, the time between today and November 23,
2020 is excluded under the Speedy Trial Act.

SO ORDERED.

 

 

a P Kevin Castel
United States District Judge

Dated: New York, New York
October 1, 2020

 
